DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims no priority to other applications; therefore, the effective priority date is the filing date 05/28/2020.

Status of Claims
	Claims 1-16 and 23-36 are pending.
	Claims 11, 13, 16, and 28 have been withdrawn from consideration.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 7-9 (Figures 10-12) with traverse on 10/26/2021.  Upon further review Claim 28 has been withdrawn from consideration as being identical to previously withdrawn Claim 16.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structures and orientations of the radially compressed configuration defined in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The previous objection to Claims 6 has been withdrawn in view of the applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 23-25  are rejected under 35 U.S.C. 103 as being unpatentable over Konno US 2010/0076548 A1 in view of Skelton et al (Skelton) USPN 4,340,091.  
	Konno discloses the invention substantially as claimed being a modular heart valve system (Figures 8A-D) comprising a first heart valve 10 comprising a valve support (commissure support peaks) a plurality of leaflets forming a valve, and an anchor frame (238) and a second balloon expandable 230 heart valve 232 comprising a valve support 234 and a valve comprising leaflets (central flaps) formed from bovine or porcine pericardium tissue [0007].  However, Konno does not disclose the specific materials or properties of the leaflets of the outer first heart valve.
	Skelton teaches the use of a heart valve leaflets comprising synthetic polymeric leaflets (polyester/polyurethane 8:22-29) wherein the leaflet thickness is thinner than natural leaflets (9:1-9) in the same field of endeavor for the purpose of providing a closer to the natural shape.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the leaflets of Skelton within the initially installed first heart valve of Konno in order to provide a thinner valve with minimal inertial and elastic resistance of the leaflet to the motions introduced by the hydrodynamic flow conditions.  
In regards to claim 2 and 3 Konno discloses it may be self-expandable [0085] or balloon expandable (Figure 8a-d).
In regards to claim 23, the anchor frame 238 extends around and between the commissure peaks, which results in a variety of inner surface portions spaced from the commissure peaks.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno and Skelton (Combination 1) as applied to claims 1-5 and 23-25 above, and further in view of Bishop et al (Bishop) US 2008/0208329 A1.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not clearly disclose the implants final outer shape.
	Bishop teaches the use of a variety of different heart valves all comprising hourglass outer shapes (Figures 2A, 6, 7AB, 11, 13D, 25F, 26, 27A-D, 28 …) in the same field of endeavor for the purpose of adapting to the natural shape of the implant site and aiding in compressing and encompassing the native leaflets.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify both valve supports and anchor frames of the combination’s first and second heart valves to comprise hourglass shapes as taught by Bishop in order to better adapt to the natural shape of the implant site and aiding in compressing and encompassing the native leaflets.  

Allowable Subject Matter
	It is noted that some of the thicknesses and shapes may be disclosed by other public heart valves, however the structure and orientations cited within claims 14 and 15 are not taught or rendered obvious by the art of record.  The applicant is advised to amend the claims to better compare the leaflet structure and/or the structures connecting the second valve to the first valve. 
Claims 6-10, 14, 15, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-36 are allowed.

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. The applicant argues that the claimed subject matter does not need to be show in the drawings because a person of ordinary skill in the art would already understand it.  This is not persuasive because without a proper illustration a person of ordinary skill in the art would be unable to recognize how the struts move and to what extent.  Therefore, the objection has been maintained.
In regards to the prior art rejection the applicant’s arguments are moot because the rejection has been modified to include the teachings of Skelton, which address the leaflet thicknesses. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774